Citation Nr: 0525266	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at a Travel 
Board hearing in December 2003.  A transcript of that hearing 
is associated with the claims folder.

The Board notes that review of the claims folder shows that 
the veteran has a combined service-connected disability 
rating of 80 percent.  Further, it suggests that the veteran 
is unemployed.  Thus, the record reasonably raises a claim 
for a total disability rating based on individual 
unemployability pursuant to 38 C.F.R. § 4.16 (2004).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995) (VA's duty to 
assist includes identifying and adjudicating all claims 
reasonably raised by the record whether or not formally 
claimed).  There is no indication that the RO has advised the 
veteran of this potential benefit or has otherwise addressed 
the matter.  It is referred to the RO for the appropriate 
action. 

The case returns to the Board following a remand to the RO in 
August 2004.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of hepatitis C in service or for 
many years thereafter and no competent evidence of a nexus 
between hepatitis C and the veteran's period of active 
service.  

3.  The veteran does not require regulation of activities as 
a result of his service-connected diabetes mellitus; there is 
no evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or the need for twice a 
month visits to a diabetic care provider.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).  

2.  The criteria for an initial disability rating greater 
than 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The following diseases are 
associated with herbicide exposure for purposes of the 
presumption: chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, Type II diabetes mellitus, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Initially, the Board notes that the veteran's original claim 
suggested that hepatitis C may be associated with exposure to 
Agent Orange in service.  However, hepatitis C is not a 
disease associated with herbicide exposure for purposes of 
presumptive service connection.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  Therefore, service connection may not 
be established on a presumptive basis.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

The Board also finds that service connection may not be 
established on a direct basis.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service medical records are negative for any 
finding or diagnosis of hepatitis.  There is no indication 
that the veteran received a blood transfusion or other 
medical care that involved any invasive procedure in service.  
On this point, the Board notes that the veteran denies any 
type of in-service behavior related to known risk factors 
(i.e., getting a tattoo, intravenous drug use, etc.).  
However, the report of the veteran's physical examination at 
enlistment indicates that he entered service with a tattoo on 
the left forearm.  

There is no evidence or allegation that the veteran was 
diagnosed as having hepatitis C until about 2000, many years 
after his separation from service in 1971.  Therefore, 
service connection is not established based on chronicity in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, there is no competent evidence of a nexus between 
the hepatitis C and the veteran's period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  That is, there is no medical evidence or 
opinion that establishes a relationship between the disease 
and service.  Absent such evidence, the claim for service 
connection must be denied.  

The Board notes that, during the October 2002 VA examination 
and the December 2003 Travel Board hearing, the veteran 
related that he had hepatitis B in Vietnam.  Service medical 
records, which appear to be complete, do not reflect 
diagnosis or treatment of any such disorder.  Even assuming 
the veracity of the veteran's report, service connection 
remains unwarranted because there is no medical evidence of 
record that establishes a link between any in-service 
diagnosis of hepatitis B and the current hepatitis C.  Id.     

The veteran argues that he was exposed to contaminated water 
and food products in service and that this contamination 
could cause hepatitis C.  However, the veteran has not 
provided, and the Board is not aware of, any medical evidence 
in support of this contention.  The veteran's personal 
opinion on the subject, which is proffered without the 
benefit of medical education or training, is not competent 
evidence required to establish service connection.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu.

In summary, the Board finds that both service medical records 
and post-service medical records provide evidence against 
this claim and that the preponderance of the evidence is 
against service connection for hepatitis C.  38 U.S.C.A. § 
5107(b).  Absent competent evidence of hepatitis C in service 
or a nexus between the disease and service, the evidence is 
not so evenly balanced as to require resolution of doubt in 
the veteran's favor.  The appeal is denied.  

Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's diabetes mellitus is rated as 20 percent 
disabling under Diagnostic Code (Code) 7913.  38 C.F.R. § 
4.119.  Under Code 7913, the next higher rating of 40 percent 
is assigned when the disability requires insulin, restricted 
diet, and regulation of activities.  A 60 percent disability 
rating is warranted when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Note (1) to Code 
7913 provides that compensable complications of diabetes 
should be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Code 7913. 

The Board notes that, in an April 2005 rating decision, the 
RO established service connection and separate disability 
evaluations for neuropathy of the lower extremities and 
bilateral cataracts removal, all as due to the diabetes 
mellitus.  Therefore, symptomatology associated with these 
disabilities may not be utilized to rate the underlying 
diabetes mellitus. Id.    

Upon review of the evidence, the Board finds that the overall 
disability picture from diabetes mellitus does not more 
closely approximate the criteria for a rating greater than 20 
percent.  38 C.F.R. § 4.7.  Although VA medical records show 
that the veteran requires insulin and has dietary 
restrictions as a result of his diabetes mellitus, the 
evidence does not show regulation of activities due to 
diabetes.  VA outpatient treatment records demonstrate that 
the veteran has a number of medical problems, including 
several orthopedic disabilities with significant knee and hip 
impairment.  As noted in the report of the October 2002 VA 
examination, these disabilities have caused restricted 
activity.  

Most importantly, during the April 2005 VA examination, 
restriction of activities due to diabetes was not  indicated.  
The Board also notes that there is no evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations.  In addition, although the veteran receives 
regular VA medical care, the evidence does not show that 
twice a month visits to a diabetic care provider is required. 
Id.  Accordingly, the Board finds that the preponderance of 
the evidence is against an initial disability rating greater 
than 20 percent for diabetes mellitus.  38 C.F.R. § 4.3.  The 
appeal is denied.  

The Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by way of letters dated in 
April 2002, January 2004, and September 2004, the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was obligated to provide.  In addition, 
the August 2003 statement of the case and the June 2005 
supplemental statement of the case include the text of the 
regulations that implement the notice and assistance 
provisions from the statute.  Accordingly, the Board is 
satisfied that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued its initial VCAA notice 
in April 2002, prior to the November 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Although the RO supplemented 
the notice provided in that letter by its January 2004 and 
September 2004 correspondence, there is no indication or 
allegation that doing so resulted in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).  The Board also 
notes that the September 2004 VCAA letter asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
relevant medical examinations.  During the December 2003 
Travel Board hearing, the veteran testified that he received 
private treatment in the early 1970s that related to his 
hepatitis C claim.  However, he failed to respond to the RO's 
September 2004 request that he authorize VA to obtain records 
of that treatment.  VA's duty to assist extends to private 
records that a claimant adequately identifies and authorizes 
VA to obtain.  38 U.S.C.A. 
§ 5103A(b).  

The Board notes that VA has not obtained a medical opinion 
concerning the hepatitis C claim.  However, as discussed 
above, there is insufficient evidence to trigger VA's duty to 
secure a medical examination or opinion pursuant to 
38 U.S.C.A. § 5103A(d).  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  Service 
records and post-service records provide evidence against 
this claim and no basis to obtain an additional VA 
examination.  

The Board is also satisfied as to compliance with its 
instructions from the August 2004 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board finds no basis for 
further development of these claims.                 


ORDER

Service connection for hepatitis C is denied.

An initial disability rating greater than 20 percent for 
diabetes mellitus is denied. 



	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


